DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
The 5/5/2022 "Reply" elects without traverse and identifies claims 1-9 and 11-20 as being drawn to Species A. The Reply cancels claim 10.
The 3/14/2008 restriction requirement is proper, is maintained, and is hereby made final. 
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-9 and 11-18, drawn to an integrated circuit package product (ICPP) comprising an integrated circuit package (ICP), classified in H01L27/57.
II. Claims 19-20, drawn to a computer-implemented method (CIM), classified in G06F21/34.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the process for using the product as claimed can be practiced with another materially different product such as a product wherein the integrated circuitry is located in a single substrate layer.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply: the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with David B. Woycechowsky on 5/11/2022 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-9 and 11-18.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 19-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
This application is in condition for allowance except for the presence of claims 19-20 directed to an invention non-elected without traverse.  Accordingly, claims 19-20 have been cancelled.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with David B. Woycechowsky on 5/11/2022.
The application has been amended as follows: 
Cancel claims 19-20.
Allowable Subject Matter
Claims 1-9 and 11-18 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art generally discloses (see FIGs. 1-2 of US Pub. No. 2015/0283845, provided by Applicant in the 5/11/202 IDS) a card (1) with embedded precious materials (3) and integrated circuitry (5).
However, regarding claims 1-9 and 11-15, the prior art failed to disclose or reasonably suggest the claimed  integrated circuit package product (ICPP) comprising an integrated circuit package (ICP) particularly characterized by integrated circuitry; a set of substrate layer(s); a precious material reservoir made of one, or more, precious material(s); and a tamper detection device; wherein: the integrated circuitry is located on and/or between substrate layers of the set of substrate layers; the precious material reservoir is at least partially embedded in the set of substrate layer(s); and the tamper detection device is structured, located, connected and/or programmed to provide an indication of tampering on condition that the physical integrity of the ICPP has been compromised.
Regarding claims 16-18, the prior art failed to disclose or reasonably suggest the claimed  integrated circuit package product (ICPP) comprising an integrated circuit package (ICP) particularly characterized by integrated circuitry; a set of substrate layer(s); and a precious material reservoir made of one, or more, precious material(s); wherein: the integrated circuitry is located on and/or between substrate layers of the set of substrate layers; the precious material reservoir is at least partially embedded in the set of substrate layer(s); and the integrated circuitry includes a data storage element that has stored reservoir data indicating a mass of the precious material reservoir as determined at a time of manufacture of the ICPP.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUCKER J WRIGHT whose telephone number is (571)270-3234. The examiner can normally be reached 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on (571) 272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUCKER J WRIGHT/           Primary Examiner, Art Unit 2896